Citation Nr: 1036452	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-40 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

When this matter was before the Board in October 2007, the Board 
denied the Veteran's claim of entitlement to an evaluation in 
excess of 50 percent for PTSD.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2010, the Court set aside the 
Board's decision, finding that pertinent evidence had not been 
considered and that the Board did not discuss whether a January 
2003 statement of the Veteran was a Notice of Disagreement rather 
than a new claim for an increased rating, and remanded the claim 
for additional consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to an evaluation in excess of 50 
percent disabling for PTSD.

Review of the claim file reveals that the Veteran has been 
consistently treated for PTSD by VA.  However, there are no 
treatment records regarding the Veteran dated between October 
2003 and November 2007.  The records associated with the claims 
folder reveal that the Veteran was treated for PTSD as an 
inpatient from November to December 2007.  Upon discharge, the 
Veteran was scheduled for a number of follow-up treatments at the 
VA; however, there are no records of VA treatment dated since 
December 2007 associated with the claims folder.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2009).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents are 
thus constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, attempts must be made to obtain 
and associate with the claims folder the Veteran's complete VA 
treatment records, including any records dated from October 2003.

The most recent VA examination evaluating the Veteran's PTSD was 
performed in November 2003.  Since that time, from November to 
December 2007 the Veteran was treated as an inpatient by VA for 
his PTSD.  As this treatment indicates that there may be a 
material worsening in the Veteran's PTSD, the Board has no 
discretion and must remand this matter to afford the Veteran an 
opportunity to undergo a contemporaneous VA examination to assess 
the current nature, extent and severity of his PTSD.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
from October 2003 to include inpatient 
records.  All attempts to associate the 
records must be noted in the claims file.  

2.  After completion of the above, the 
Veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of his PTSD.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
All indicated tests and studies should be 
performed.  The examiner should provide a 
Global Assessment of Functioning score and 
an explanation as to what the score 
represents.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached in a 
legible report.

3.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


